Title: To James Madison from Hubbard Taylor, 12 December 1804
From: Taylor, Hubbard
To: Madison, James


Dear sirClarke 12th. Decr. 1804
This will be handed you by Capt. Richard Taylor (son of Come. Richd Taylor) who has been chosen to take the Votes of the Electors of this State for President & Vice President, which has been unanimous for Mr. Jefferson & Mr. Clinton.

Capt. Taylor like his Father has been unfortunate in the defence of his Country having recd. a wound which ere long will prove very troublesome, government has given him a small pention of $30, & he has been advised to apply for an addition to that annual allowance. The industry, integrity & respectability of this gentleman has merited the attention of all those who have an acquaintance with him. Therefore have taken the liberty to mention the subject to you that you might be apprized of his intentions. I wrote some time past to your Brother William on the subject of your fathers Lands in this Country but have recd. no answer, I have taken out the Grant for the 10,000 Acres which was in suit with Davis, he has a decree for so much as has interfered with him, there is abt. 1,500 Acres exclusive, of Davis’s claim, The Grant Issued in the name of the heirs of yr. Father Jointly, Colo. James Barbour is dead & I do not know who superintends the joint interest of this business of what was called the Orange Company. There is a good deal of the taxs that might be recd. back from the State, if any one was Authorised to take that step if the suit is acquessed in.
I think its probable I shall be in Virginia in the latter part of the Winter and shall be able to give a full statement to yourself & brother of the particulars of this business. I have paid all the Taxs due from the estate & those in which you are intersted that has been necessary to s⟨ecure⟩ them. I most sincerely wish you all possible happiness & good health to bear the fatiguing duties alloted to you by the Genl. Government, And Arduous as those duties are I know you will feel yourself compensated in that degree that the happiness of your country is promoted—& that it has a great cause (at present) to rejoice is to me unquestionable.
My Family are all well & join in Respts. to Mrs. Madison & yourself and I am with much esteem Dr sir Yr affe. Hble set
H. Taylor
